*722The decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the sentencing court (see, People v Melendez, 135 AD2d 660, lv denied 70 NY2d 1008; People v Doherty, 134 AD2d 513; People v Lee, 132 AD2d 625). In the case at bar, the plea was knowingly and voluntarily made in the presence of counsel, after the court had fully apprised the defendant of the consequences of his plea (see, People v Melendez, supra). Inasmuch as the defendant was afforded ample opportunity to state the bases for his withdrawal application, no error resulted from the absence of an evidentiary hearing with respect to the defendant’s conclusory allegations that he was innocent and that his counsel — with whom he expressed satisfaction at the time of entering his plea — failed to adequately apprise him of the implications of his decision to plead guilty (see, People v Tinsley, 35 NY2d 926; People v Melendez, supra; People v Lee, supra). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.